Detailed Action
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1, 6-10, 15-19 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popovich (US 2009/0061999 A1).
Regarding claim 1, Popovich discloses a computer-implemented method (Abstract) comprising accepting, by a computing device, funds from a player and enabling the player to play a wager- based game (¶ [0076]), the wager-based game comprising a plurality of game levels (¶ [0048]: predetermined milestones), providing a plurality of payout schedules, each of the plurality of payout schedules defining a respectively different Return to Player (RTP) percentage (¶ [0048]: average RTP percentage), monitoring a performance of the player during at least some of the plurality of game levels (¶ [0048]: particularly skilled player) and, during each of the monitored game levels, awarding and displaying on a display of the computing device, a number of performance indicia depending upon the monitored player performance (¶ [0048]), such that a higher monitored player performance is awarded a greater number of performance indicia than is a comparatively lower monitored player performance (¶ [0048]: particularly skilled player will encounter more green flags in his path based on his previously demonstrated skill level), when game play has reached an end of a current level of the plurality of game levels, selecting one of the plurality of payout schedules according to the number of performance indicia awarded (¶ [0048]: increased frequency of appearance of comparatively higher-valued reward generating assets occurs because the player's skill increases the game's average RTP percentage, which in turn may correspondingly increase the probability that higher-valued reward generating assets will appear as the game unfolds), randomly reward-triggering bonus flags … of different colors and reward levels may randomly appear in the driver's path as he races towards the finish line), receiving the player selection of the number of discrete graphic elements selections, for each selected graphic element (¶ [0047]: player collides with the newly generated reward generating asset to determine the collision reward size), awarding at least a portion the randomly-determined bonus award to the player such that the determined total amount of the bonus award is awarded irrespective of which of the plurality of graphic elements were selected by the player collision with which triggers an award (¶ [0040]: a player exhibiting no or minimum skill may cause the game to payout at the game’s minimum RTP average).  
Regarding claims 6, 15 and 24, Popovich discloses wherein each of generated and displayed discrete graphic elements is identical (¶ [0048]: yellow bonus flags). 
Regarding claims 7, 16 and 25, Popovich discloses wherein some generated and displayed discrete graphic elements are identical (¶ [0048]: yellow bonus flags). 
Regarding claims 8, 17 and 26, Popovich discloses wherein the RTP defined by a payout schedule selected according to a low number of awarded performance indicia is lower than the RTP defined by a payout schedule selected according to a comparatively higher number of awarded performance indicia (¶ [0048]: increased frequency of appearance of comparatively higher-valued reward generating assets occurs because the player's skill increases the game's average RTP percentage, which in turn may correspondingly increase the probability that higher-valued reward generating assets will appear as the game unfolds).
Regarding claims 9, 18 and 27, Popovich discloses wherein monitoring the performance of the player comprises monitoring player interactions, via the user interface of the computing increased frequency of appearance of comparatively higher-valued reward generating assets occurs because the player's skill increases the game's average RTP percentage, which in turn may correspondingly increase the probability that higher-valued reward generating assets will appear as the game unfolds).
Claim 10 subsumes the features of claim 1 above.  It is accordingly rejected for the same reasons given supra.  Further regarding claim 10, Popovich discloses an electronic computing device comprising a memory, at least one processor, a display, a user interface, and a plurality of processes spawned by the processor (Fig. 1).
Claim 19 subsumes the features of claim 1 above.  It is accordingly rejected for the same reasons given supra.  Further regarding claim 19, Popovich connecting a computing device to a remote server over a computer network (Fig. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 5, 11, 12, 14, 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Popovich in view of Jaffe et al (US 2011/0070940 A1).
Regarding claims 2, 11 and 20, Jaffe suggests—where Popovich does not disclose—wherein the at least a portion the randomly-determined bonus award is displayed upon receiving each player selection of the discrete graphic elements (Fig. 7).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Popovich and Jaffe in order to make the game more captivating and exciting.
Regarding claims 3, 12 and 21, Jaffe suggests—where Popovich does not disclose—displaying, on the display, associated amounts not awarded to the player for each of the plurality of discrete player-selectable graphic elements that were not selected by the player (Fig. 7).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Popovich and Jaffe in order to make the game more captivating and exciting.  
Regarding claims 5, 14 and 23, Jaffe suggests—where Popovich does not disclose—displaying a graphical flourish or animation when displaying the at least portion of the bonus reward (Fig. 7).  It would have been obvious to a person of ordinary skill in the art prior to the .
Claims 4, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Popovich in view of Inamura (US 2008/0146313 A1).
Regarding claims 4, 13 and 22, Inamura suggests—where Popovich does not disclose—wherein a number of the generated and displayed plurality of discrete player-selectable graphic elements is greater than the determined number of bonus award selections (Figs. 17 - 20).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Popovich and Inamura in order to make the game more captivating and exciting.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a 
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715